CONCURRING OPINION.
While I concur in the result reached in the majority opinion, I find myself unable to agree with the proposition that the levying of a tax or the passage of a tax ordinance by the city council is not a legislative act or the exercise of a legislative function. I am of the opinion that it is. I am of the further opinion that the action taken by the state board of tax commissioners and questioned in this action is not the exercise of a legislative function, such as is prohibited by our state Constitution. It is time that the action of the state board of tax commissioners herein did affect taxation, but the state board did not levy any tax nor did they pass any tax ordinance. The legislature has vested municipalities with power to legislate for certain purposes, but this power is in a sense limited or superseded by the state board of tax commissioners which is vested with the power to approve or reduce, but not to increase *Page 644 
the rate fixed by the city council. This, in my judgment, is not legislation or the exercise of such legislative function as is prohibited by the state Constitution.